Title: From Thomas Jefferson to George Jefferson, 7 March 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington Mar. 7. 08.
                  
                  I was to lodge with you about this time 250. Dollars for Majr. Joseph Eggleston of Amelia, for which he will call or draw on you. I have also to pay Colo. Monroe £34–10 sterling which at par would be 153.33 D for the instruments which he got for me in England. but there must have been some charges which ought to be added to the first cost. be so good as to induce him to make the proper additions and to pay him. I inclose you for these purposes four hundred & twenty five Dollars in notes of the U.S. branch bank of Norfolk.   —It is time to mention now that I shall not have occasion to trouble you with the purchase of hams for me this year. I salute you with great & sincere affection.
                  
                     Th: Jefferson 
                     
                  
               